REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the cited references, alone or in combination, disclose the bra as claimed in claim 1 and method of securing the bra on a wearer as claimed in claim 16 wherein the bra includes the first and second independent panels and back strap system with the one panel that lies over the other panel as now claimed I claims 1 nad 16 as amended. None of the prior art references discloses the overlapping rear panels and strap system as in claims 1 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/GLORIA M HALE/Primary Examiner, Art Unit 3732